DETAILED ACTION
This action is a response to communication filed July 23rd, 2021.
Claims 1-20 are pending in this application.  
The present application is a continuation of application no. 16/051,145, filed on July 31st, 2018, which has matured into patent no. 11,184,223.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 15-20 are being interpreted as being limited to at least one of the four statutory categories, which according to paragraphs [0091]-[0093] of the specification limit the claimed, “computer readable storage medium” to non-transitory embodiments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,184,223. 

Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one skilled in the art at the time of the effective filing date to configure a device according to a compliance policy using a state machine.

Instant Application
Patent no. 11,184,223
Claims 1, 8, and 15
Claims 1, 5, and 9
Claims 2, 9, and 16
Claims 1, 5, and 9
Claims 3, 10, and 17
Claims 1, 5, and 9
Claims 4, 12, and 19
Claims 3, 7, and 11
Claims 5, 14, and 20
Claims 4, 8, and 12
Claims 6, 11, and 18
Claims 13, 15, and 17
Claims 7 and 13
Claims 1, 5, and 9



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacobsen et al (U.S. Patent Application Publication no. 9,894,099, hereinafter Jacobsen).

With respect to claims 1, 8, and 15, Jacobsen discloses a computing device, method, and computer readable storage medium comprising: 
at least one processor circuit (column 9, lines 57-66); and 
at least one memory that stores program code configured to be executed by the at least one processor circuit (column 9, lines 57-66), the program code configured to perform operations comprising: 
receiving an indication that a user first logged into the computing device (column 20, lines 58-64, enter a username, password); 
receiving, from a server, configuration information including compliance settings configured to adjust the computing device into compliance with a configuration scenario (column 12, lines 2-9, providing updated device state information…and receive updated policy from the MDM server); 
receiving updated configuration information from the server (column 12, lines 2-9, receive updated policy from the MDM server); and 
configuring, by a state machine indicated by the updated configuration information (column 4, lines 34-40, HIP report), the computing device with the updated configuration information (column 4, lines 40-50, automatically configuring the mobile device and applying policy based on device state), the state machine describing a configuration process for implementing compliance settings of the updated configuration information (column 7, lines 32-43, XML file that include information about the mobile device); and 
determining by execution of the state machine whether the computing device is configured according to the updated configuration information (column 21, lines 5-12, check with the MDM service if the device enrollment is complete).

With respect to claims 2, 9, and 16, Jacobsen discloses the computing device of claims 1, 8, and 15, wherein the program code is further configured to perform operations comprising: 
determining an error in the received configuration information (column 23, lines 9-12, features are missing); and 
transmitting a request for correction of the error to the server (column 23, lines 37-43).

With respect to claims 3, 10, and 17, Jacobsen discloses the computing device of claims 1, 8, and 15, wherein the program code is further configured to perform operations comprising: 
storing configuration results generated by execution of the state machine in a configuration information data store (column 4, lines 34-40, HIP report); 
obtaining the configuration results from the configuration information data store (column 4, lines 40-50); and 
transmitting the configuration results to the server (column 4, lines 40-50).

With respect to claims 4, 12, and 19, Jacobsen discloses the computing device of claims 1, 8, and 15, wherein the updated configuration information includes a first compliance setting and a second compliance setting and an indication of a state machine of a configuration process that is configured to implement compliance settings of the updated configuration scenario (column 4, lines 51-59), and the program code is further configured to perform operations comprising: 
identifying the state machine indicated by the updated configuration information, the state machine configured to dictate an order in which the compliance settings, including the first and second compliance settings, and the payload are implemented (column 4, lines 38-50), and 
configuring, by execution of the state machine, the computing device with the compliance settings of the updated configuration information according to the order (column 4, lines 38-50).

With respect to claims 5, 14, and 20, Jacobsen discloses the computing device of claims 1, 8, and 15, wherein the configuration information is received from the server in an Extensible Markup Language (XML) file including a payload associated with the compliance settings and a corresponding Uniform Resource Identifier (URI) for downloading and processing of the payload (column 7, lines 32-43, XML file that include information about the mobile device; column 20, lines 64-67).

With respect to claims 6, 11, and 18, Jacobsen discloses the computing device of claims 1, 8, and 15, wherein the program code is further configured to perform operations comprising: 
upon detection of a triggering event, determining whether the computing device remains in compliance with the configuration scenario (column 5, lines 62-67), the triggering event including one of: 
an expiration of a predetermined time period  (column 5, lines 62-67, periodically), or 
a request from an administrator, auditor, and/or entity that determines if the computing device is in compliance (column 4, lines 64-67).

With respect to claims 7 and 13, Jacobsen discloses the computing device of claims 1, 8, and 15, wherein the configuration information further includes a designation of a user-device pairing maintained at the server in a configuration reference, the user-device pairing corresponding to the user and the computing device (column 4, lines 44-46).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. pay
Walker		Patent no.	10,810,055
Jones		Pat. Pub.	2018/0131751
Watson		Patent no.	8,997,091
Bowman	Patent no.	10,402,558
Lam		Pat. Pub.	2018/0176254
Hussain		Patent no.	11,243,756
Agarwal	Pat. Pub.	2018/0337951
Karunakaran	Pat. Pub.	2018/0288045
Momchilov	Pat. Pub.	2017/0339564
Ahn		Pat. Pub.	2014/0148140
Logan		Patent no.	9,332,424
Paramashivaiah	Pat. Pub.	2018/0157457
Hardy		Pat. Pub.	2018/0063088
Jacobsen	Patent no.	9,894,099
Logan		Pat. Pub.	2007/0169093
Malik		Pat. Pub.	2013/0054682

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




7/13/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457